DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on March 2, 2022. 
	Claims 1-19 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-19 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added limitations are rejected under newly added reference Hansen et al. (2019/0296290) as recited below.

In response to applicant’s argument, regarding claims 1, 9 and 17, that Sosinov and Caldeira do not disclose a generator coupled to an interior of the frame assembly and the control module coupled to an exterior of the frame assembly. This is because Sosinov and Caldeira do not disclose a frame assembly.
Sosinov teaches a portable charging system (185) comprising: a frame assembly (Par.108) (Fig.6); a fuel-powered electric generator (electric power supply/200) coupled to an interior of the frame assembly (Pars.48 and 103, The electric power supply is inside the portable charging system housing.); and a control module (380) coupled to an exterior of the frame assembly (Par.103, The control module (380) is coupled to an external controller (381).).

Duplicate Claims Warning
Applicant is advised that should claim 9 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Similarly, claims 18 and 19 appear to be duplicates of claims 10 and 11 respectfully and, should either claim be found allowable, they will be objected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sosinov et al. (2020/0177026), Caldeira et al. (2013/0257144) and Hansen et al. (2019/0296290).
Claim 1: Sosinov teaches a portable charging system (185) for an electric vehicle (307) (Fig.6), the system comprising: a frame assembly (Par.108) (Fig.6); a fuel-powered electric generator (electric power supply) coupled to an interior of the frame assembly, the fuel-powered electric generator (electric power supply) including an internal combustion engine that produces power (Pars.48 and 103); a control module (380) conductively connected to the fuel-powered electric generator (electric power supply) and coupled to an exterior of the frame assembly (Par.103, The control module (380) is coupled to an external controller (381).), the control module (380) comprising; a computing device including a processor (Pa.109) configured for: 1) engaging in asynchronous communication with an electric vehicle (307) conductively coupled to the control module (Par.160, Scanning for electric vehicle charging requests.), and 2) metering power usage (Par.152 and 164); a cable (320) conductively coupled to the control module (380), so as to convey the output power (Par.103); and a plug conductively coupled to an end of the cable (320), the plug configured for conductively coupling to a port of an electric vehicle (307) (Fig.6), so as to charge the electric vehicle (307) with the output power (Par.106).
Sosinov does not explicitly teach the frame assembly comprising a forward frame having four sides, a rearward frame having four sides, and a plurality of spanning crossmembers connecting the forward frame and the rearward frame.
Hansen teaches a portable charging system (10) (Par.34) (Fig.1) comprising: a frame assembly (42) comprising a forward frame (58) having four sides, a rearward frame (62) having four sides, and a plurality of spanning crossmembers (66) connecting the forward frame (58) and the rearward frame (62) (Par.41).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hansen in the system of Sosinov to have had a frame assembly that prevents a housing from absorbing any impact during a drop event (Par.42) thereby protecting the elements inside the portable charging system housing.
Furthermore, Sosinov does not explicitly teach the control module comprising: an electrical circuit configured as a power conditioner for improving a quality of the power produced by the fuel-powered electric generator to a predetermined output power.
Caldeira teaches a portable charging system (102) for an electric vehicle (Par.90) (Fig.2F), the system (102) comprising: a control module (116) comprising: an electrical circuit configured as a power conditioner for improving a quality of a power produced by a fuel-powered electric generator (246) to a predetermined output power (Par.91).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Caldeira in the system of Sosinov to have had controlled a charge level received by a battery in order to avoid damaging the battery (Par.85).
Claim 6: Sosinov, Caldeira and Hansen teach the limitations of claim 1 as disclosed above. Sosinov teaches the system weights less than 400 pounds (Par.158, The system is pulled, pushed, and/or carried by a person.).  
Claim 7: Sosinov, Caldeira and Hansen teach the limitations of claim 1 as disclosed above. Sosinov teaches the system supports a power output of up to 19.2 kW (Par.133).  
Claim 8: Sosinov, Caldeira and Hansen teach the limitations of claim 1 as disclosed above. Sosinov teaches the plug conductively coupled to the end of the cable (320) (Fig.6) is a J1772 standard electric vehicle connector (Par.133).  
Claims 9 and 17: Sosinov teaches a portable charging system (185) for an electric vehicle (307) (Fig.6), the system comprising: a frame assembly (Fig.6); a fuel-powered electric generator (electric power supply) coupled to the frame assembly, the fuel-powered electric generator (electric power supply) including an internal combustion engine that produces power (Pars.48 and 103); a pair of wheels (342) coupled to the frame (Fig.6), so as to move the system on the wheels (342) (Par.103); a control module (380) conductively connected to the fuel-powered electric generator (electric power supply) and coupled to an exterior of the frame assembly (Par.103, The control module (380) is coupled to an external controller (381).), the control module (380) comprising; a computing device including a processor (Pa.109) configured for: 1) engaging in asynchronous communication with an electric vehicle (307) conductively coupled to the control module (Par.160, Scanning for electric vehicle charging requests. ), and 2) metering power usage (Par.152 and 164); a cable (320) conductively coupled to the control module (380), so as to convey the output power (Par.103); and a plug conductively coupled to an end of the cable (320), the plug configured for conductively coupling to a port of an electric vehicle (307) (Fig.6), so as to charge the electric vehicle (307) with the output power (Par.106).
Sosinov does not explicitly teach the frame assembly comprising a forward frame having four sides, a rearward frame having four sides, and a plurality of spanning crossmembers connecting the forward frame and the rearward frame.
Hansen teaches a portable charging system (10) (Par.34) (Fig.1) comprising: a frame assembly (42) comprising a forward frame (58) having four sides, a rearward frame (62) having four sides, and a plurality of spanning crossmembers (66) connecting the forward frame (58) and the rearward frame (62) (Par.41).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hansen in the system of Sosinov to have had a frame assembly that prevents a housing from absorbing any impact during a drop event (Par.42) thereby protecting the elements inside the portable charging system housing.
Furthermore, Sosinov does not explicitly teach the control module comprising: an electrical circuit configured as a power conditioner for improving a quality of the power produced by the fuel-powered electric generator to a predetermined output power.
Caldeira teaches a portable charging system (102) for an electric vehicle (Par.90) (Fig.2F), the system (102) comprising: a control module (116) comprising: an electrical circuit configured as a power conditioner for improving a quality of a power produced by a fuel-powered electric generator (246) to a predetermined output power (Par.91).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Caldeira in the system of Sosinov to have had controlled a charge level received by a battery in order to avoid damaging the battery (Par.85).
Clam 14: Sosinov, Caldeira and Hansen teach the limitations of claim 9 as disclosed above. Sosinov teaches the system weights less than 400 pounds (Par.158, The system is pulled, pushed, and/or carried by a person.).  
Clam 15: Sosinov, Caldeira and Hansen teach the limitations of claim 9 as disclosed above. Sosinov teaches the system supports a power output of up to 19.2 kW (Par.133)
Claim 16: Sosinov, Caldeira and Hansen teach the limitations of claim 9 as disclosed above. Sosinov teaches the plug conductively coupled to the end of the cable (320) is a J1772 standard electric vehicle connector (Par.133).  

Claims 2-3, 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sosinov et al. (2020/0177026), Caldeira et al. (2013/0257144) and Hansen et al. (2019/0296290) as applied to claims 1, 9 and 17 above, and further in view of Reid et al. (2016/0033565).
Claims 2-3, 10-11 and 18-19: Sosinov, Caldeira and Hansen teach the limitations of claims 1, 9 and 17 as disclosed above. Sosinov does not explicitly teach the control module further includes a ground monitoring circuit to provide continuous surveillance of impedance to ground between an outgoing and returning current; control module further includes a charging circuit interrupting device (CCID) configured to interrupt the output power to the plug conductively coupled to the end of the cable in the event that a loss of isolation is detected.
Reid teaches a charging system for an electric vehicle (18) (Fig.1), the system comprising: a ground monitoring circuit (42) to provide continuous surveillance of impedance to ground between an outgoing and returning current (Par.40); control module (12) further includes a charging circuit interrupting device (CCID) (40) configured to interrupt the output power to a plug (53) conductively coupled to an end of a cable(20) (Par.26) in the event that a loss of isolation is detected (Par.30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Reid in the system of Sosinov to have had protected a user of the vehicle if the charging system is not properly grounded (Par.4 and 15).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sosinov et al. (2020/0177026), Caldeira et al. (2013/0257144), Hansen et al. (2019/0296290) and Reid et al. (2016/0033565) as applied to claims 3 and 11 above, and further in view of Luebke et al. (2016/0172838).
Claims 4 and 12: Sosinov, Caldeira, Hansen and Reid teach the limitations of claims 3 and 11 as disclosed above. The combination of Sosinov and Reid do not explicitly teach the CCID includes an adjustable time delay to avoid nuisance tripping if a measured signal is noisy or unstable.  
Luebke teaches a CCID including an adjustable time delay (GFT) to avoid nuisance tripping if a measured signal is noisy or unstable (Par.34).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Luebke in the combination of Sosinov and Reid to have had allowed time for the ground fault current to pick up before tripping (Par.34) thereby preventing power interruption during transitory events.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sosinov et al. (2020/0177026), Caldeira et al. (2013/0257144) and Hansen et al. (2019/0296290) as applied to claims 1 and 9 above, and further in view of King (2018/0309312).
Claims 5 and 13: Sosinov, Caldeira and Hansen teach the limitations of claims 1 and 9 as disclosed above. Sosinov does not explicitly teach the control module is configured to provide controlled power reconnection following a power outage.
King teaches a portable charging system for an electric vehicle (Par.105), the system comprising: a control module configured to provide controlled power reconnection following a power outage (Par.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of King in the system of Sosinov to have had provided safeguards against utility grid failures by providing off-grid electrical power (Par.3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sellars et al. (10,842,096) discloses a portable charging system (300) for an electric vehicle (Fig.3), the system comprising: a fuel-powered electric generator (102) including an internal combustion engine that produces power (Col.3, Lines 3-5 and 41-46).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 15, 2022